Subsequently, the following additional opinion was filed: Per Curiam: After a rehearing had in this case, and a further full consideration, we adhere to our former decision, and opinion filed herein, except in a single particular. For the reasons stated in the opinion in the case of McIntosh v. The People, 93 Ill. 540, we find there to be an error in the amount of the judgments in the present case to the extent of one y£ó per cent on the amount of the judgment for the taxes for the year 1873. The judgments of the court below will therefore be affirmed, except as to one per cent on the amount of the judgments for the taxes for the year 1873, and to the extent of such exception they are reversed. There will be a similar order in respect of costs, as in the McIntosh case. Judgment affirmed in fart, and in fart reversed.